FROM CASWELL.
NORWOOD, J., charged the jury that to the valid execution of a bond it was necessary it should be fully written and filled up before it was *Page 243 
signed, sealed, and delivered; that if the defendant had signed, sealed, and delivered the paper as his act and deed with a blank therein to be filled up with the amount of the sum to be advanced by the plaintiff, and the blank was afterwards so filled up, it would not be the deed of the defendant, unless the person filling up the blank, (380) on delivering the paper, had at the time of the delivery authority under the hand and seal of the defendant to do so. And further, that if the paper was not the deed of the defendant at the delivery of it to the plaintiff, the defendant, by speaking of it as his bond, or paying a part of the sum intended to be secured thereby, did not give it validity; and the delivery of it by the defendant to the plaintiff, as proved, would not in law make it the deed of the former, unless he intended to make it his deed at the time he returned it to the plaintiff.
A verdict was returned for the defendant, and the plaintiff appealed.
The opinion of the judge of the Superior Court on the question raised in this case is so full and so correct that with all the deliberation with which it is our duty to examine it, nothing can be added. We therefore think the rule for a new trial should be discharged. Whatever injustice may be done to the plaintiff in this case, is attributable to his own oversight in taking a security for his debt which the law cannot recognize as a legal one. If an instrument with a seal to it is not completely executed by signing, sealing, and delivering, it cannot become more so by any act of an unauthorized agent. It would be dangerous if the law were otherwise. Suppose the son of Mr. Campbell, or any other unauthorized agent; had filled up the bond with ten times the sum actually borrowed, it would be thought a great hardship upon the obligors. And so it would be, if they were compelled to pay it.
PER CURIAM.                                             No error.
Cited: Davenport v. Sleight, 19 N.C. 382; Graham v. Holt, 25 N.C. 302;Humphrey v. Finch, 97 N.C. 306; Martin v. Buffaloe, 121 N.C. 36;Rollins v. Ebbs, 137 N.C. 359; S. c., 138 N.C. 148; Moose v. Crowell,147 N.C. 552.
(381)